DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 11/10/2020 is entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restriction
2.	Applicant affirmed the election without traverse of Group 1, claims 1 and 4-8, in the response filed 11/10/2020.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
3.	The objections to claim 1 are withdrawn in view of the appropriate corrections filed.  

Claim Rejections - 35 USC § 112
4.	The rejection of claim 1, and thus dependent claims 4-8, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendment filed.
	The rejection of claim 1, and thus dependent claims 4-8, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn in view of the amendment filed.
claim 1, and thus dependent claims 4-8, and claim 7, and thus dependent claim 8, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the amendments filed.  

Claim Rejections - 35 USC § 103
5.	The rejection of claims 1 and 4-6 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0308577) in view of Yasuaki (KR 10-2006-0067809) (machine translation previously provided) is withdrawn in view of the amendments filed.  All rejections pending from this are also withdrawn.
	The alternative rejection of claims 1 and 4-6 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0308577) in view of Yasuaki (KR 10-2006-0067809) (machine translation previously provided) and Levin (US 2018/0366690) is withdrawn in view of the amendments filed.  All rejections pending from this are also withdrawn.
	The amendments filed in conjunction with Applicant’s arguments with respect to the amended features and the teachings of Nakatani are persuasive to overcome the rejection.  

Election/Restrictions
6.	This application is in condition for allowance except for the presence of claim 19 directed to an invention non-elected without traverse.  Accordingly, claim 19 has been cancelled.
	It is noted that rejoinder was requested of claim 19; however, claim 19 does not include the same patentable subject matter as independent claim 1 which requires many additional features not found in claim 19 required for patentability, as well as differing features (see restriction requirement) and furthermore, has issues under 35 U.S.C. 112(b)/second paragraph with respect to omission of essential elements/method steps (i.e., at least the pouch supporting 

Allowable Subject Matter
7.	Claims 1, 4, 5, and 8 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the combination of limitations presented in independent claim 1, wherein all features presented are required for patentability of the claim.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/            Primary Examiner, Art Unit 1729